In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Thomas, J.), dated February 24, 2000, which, inter alia, granted the plaintiffs’ motion for partial summary judgment on the issue of liability.
Ordered that the order is modified, on the law, by deleting the provision thereof granting the motion and substituting therefor a provision denying the motion; as so modified, the order is affirmed, with costs to the defendant.
The Supreme Court erred in granting the plaintiffs’ motion for partial summary judgment on the issue of liability since there are questions of fact as to whether the defendant was negligent (see, Zuckerman v City of New York, 49 NY2d 557; Coogan v Ed's Bargain Buggy Corp., 262 AD2d 596).
The defendant’s remaining contentions are without merit. Bracken, J. P., Santucci, Thompson and Sullivan, JJ., concur.